DETAILED ACTION

Examiner’s Notes
Authorization for this examiner's correction on the typographical error in the ‘Notice of Allowability’ mailed on 06/02/2022 was given in a telephone interview with Asaf Batelman on 06/10/2022.  (The original claim numbers of 5 and 6 in the "Issue Classification" in the notice of allowability field on 06/02/2022 is corrected as to 6 and 7, respectively.) Therefore, the current ‘Corrected Notice of Allowability’ supersedes the previous ‘Notice of Allowability’ mailed on 06/02/2022.

Rejoinder
Claims 15-23, 25, 27-36 are directed to an allowable product.  Since claims 1-3 and 6-7, previously withdrawn from consideration as a result of a restriction requirement, have been amended to include the limitations that rendered the elected claims allowable, these claims are hereby rejoined and fully examined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 05/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Asaf Batelman on 05/26/2022.

	The application has been amended as follows:

In the claims filed on 05/19/2022:
In claim 1 at line 8, please delete the word(s) “the”, and insert the word(s) --a-- before the word(s) “top surface”.
In claim 1 at line 15, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “P2 scribing pattern”.
In claim 2 at line 2, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “P4 see-thru pattern”.
In claim 3 at line 2, please delete the word(s) “a”, and insert the word(s) --the-- before the word(s) “P4 see-thru pattern”.


Allowable Subject Matter
Claims 1-3, 6-7, 15-23, 25, and 27-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 15 and 29.

Regarding claim 15, LI (US 20100294348 A1) teaches the state of the art of the flexible thin film solar module of see-through structure, IITSUKA (US 20150249166 A1) teaches the ethylene vinyl acetate or polyvinyl butyral material, which are transparent, for the seal resin layer, and the polyethylene terephthalate material, which is flexible, for the back encapsulation layer, KIM (US 20170194523 A1) teaches the ITO, IZO, ZnO:B, or ZnO:Al material, which are transparent, for the second electrode layer, AHN (US 20120055544 A1) teaches the CdTe material, which absorbs light, for the semiconductor layer and the buffer layer of CdS between the semiconductor layer and the second electrode layer (ITO, IZO, ZnO:B, or ZnO:Al), and LIN (US 20110240123 A1) teaches the buffer layer of MoOx, WOx, VOx, or NiOx, between the semiconductor layer (CdTe) and the first electrode layer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the flexible thin film solar cell module comprises a P3 scribing pattern formed by selectively removing at least one portion of the first transparent electrode layer and the first buffer layer, and wherein the flexible thin film solar cell module comprises a P2 scribing pattern formed by selectively removing at least one portion of the first buffer layer, the light-absorbing layer, and the second buffer layer, and wherein the P2 scribing pattern is filled with the second transparent electrode layer”, as claimed.
Regarding claim 29, LI (US 20100294348 A1) teaches the state of the art of the flexible thin film solar module of see-through structure, IITSUKA (US 20150249166 A1) teaches the ethylene vinyl acetate or polyvinyl butyral material, which are transparent, for the seal resin layer, and the polyethylene terephthalate material, which is flexible, for the back encapsulation layer, KIM (US 20170194523 A1) teaches the ITO, IZO, ZnO:B, or ZnO:Al material, which are transparent, for the second electrode layer, AHN (US 20120055544 A1) teaches the CdTe material, which absorbs light, for the semiconductor layer and the buffer layer of CdS between the semiconductor layer and the second electrode layer (ITO, IZO, ZnO:B, or ZnO:Al), and LIN (US 20110240123 A1) teaches the buffer layer of MoOx, WOx, VOx, or NiOx, between the semiconductor layer (CdTe) and the first electrode layer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the P4 see-thru pattern does not penetrate the first transparent electrode”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726